Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of October 13, 2015 by and among UNILIFE MEDICAL SOLUTIONS, INC., a
Delaware corporation (the “Borrower”), the other Creditor Obligors party hereto
and ROS ACQUISITION OFFSHORE LP, a Cayman Islands exempted limited partnership
(in its capacity as Lender and Collateral Agent, the “Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended on September 30, 2014 and June 30, 2015,
and as further amended from time to time, the “Credit Agreement”), pursuant to
which the Lender has extended credit to the Borrower on the terms set forth
therein;

WHEREAS, the Lender has agreed to consider requests for additional draws under
the Credit Agreement in an aggregate amount not to exceed $10,000,000 in its
sole discretion on the terms and conditions set forth herein and in the Credit
Agreement;

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement,
as more fully described herein; and

WHEREAS, the Lender is willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Amendment and the amended and restated Note delivered in connection herewith
shall constitute Loan Documents for all purposes of the Credit Agreement and the
other Loan Documents. Each reference to “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Credit Agreement shall, after
this Amendment becomes effective, refer to the Credit Agreement as amended
hereby.

2. Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:

“Additional Delayed Draw Closing Dates” means the date of the making of each
Additional Delayed Draw Loan hereunder.

“Additional Delayed Draw Commitment Amount” means $10,000,000.

“Additional Delayed Draw Loan” is defined in Section 2.5.



--------------------------------------------------------------------------------

(b) The following definitions in Section 1.1 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

“Commitment Amount” means the Initial Commitment Amount, plus the Delayed Draw
Commitment Amount, plus the Additional Delayed Draw Commitment Amount.

“Loans” means the Initial Loan, each Delayed Draw Loan and each Additional
Delayed Draw Loan.

(c) Article II is hereby amended by adding the following as a new Section 2.5:

SECTION 2.5 Additional Delayed Draw Loans.

(a) On the terms and subject to the conditions of this Agreement, the Lender
may, in its sole discretion, make term loans (each, an “Additional Delayed Draw
Loan”) to the Borrower on each Additional Delayed Draw Closing Date in an amount
determined by Lender (but in no event shall the aggregate amount of all such
Additional Delayed Draw Loans exceed the Additional Delayed Draw Commitment
Amount).

(b) The Borrower shall irrevocably request that the Additional Delayed Draw Loan
be made by delivering to the Lender a Loan Request on or before 4:00 p.m.
Eastern Time on a Tuesday and at least two Business Days prior to each
Additional Delayed Draw Closing Date.

(c) The Lender may, in its sole discretion, on each Additional Delayed Draw
Closing Date and subject to the terms and conditions hereof, make the Additional
Delayed Draw Loan in the amount determined by Lender, but not greater than the
amount requested in the applicable Loan Request, available to the Borrower by
wire transfer to the account the Borrower shall have specified in its Loan
Request.

(d) Section 3.2(d) is hereby amended and restated in its entirety as follows:

(d) Amounts repaid or prepaid in respect of the outstanding principal amount of
the Loans shall be applied pro rata to the Initial Loan, each Delayed Draw Loan
and each Additional Delayed Draw Loan.

 

-2-



--------------------------------------------------------------------------------

(e) Article V is hereby amended by adding the following as a new Section 5.30:

SECTION 5.30 Conditions to Additional Delayed Draw Loans. The making of each
Additional Delayed Draw Loan by the Lender shall be in the sole discretion of
the Lender and subject to the satisfaction (or waiver in writing by the Lender)
of each of the following conditions precedent and such other conditions as
Lender may require in its sole discretion:

(a) The Lender shall have received a Closing Certificate, dated as of the
Additional Delayed Draw Closing Date, as the case may be, and duly executed and
delivered by an Authorized Officer of the Borrower, in which certificate the
Borrower shall agree and acknowledge that the statements made therein shall be
deemed to be true and correct representations and warranties of the Borrower as
of such date, and, at the time such certificate is delivered, such statements
shall in fact be true and correct, and such statements shall include that except
as disclosed in the disclosure letter dated the date hereof and delivered to the
Lender on the date hereof (i) the representations and warranties set forth in
each Loan Document (other than Section 6.14 of the Credit Agreement) shall, in
each case, be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect), before and after giving
effect to the making of the Additional Delayed Draw Loan and to the application
of the proceeds thereof, as though made on and as of the date hereof, (ii) no
Default shall have then occurred and be continuing, or would result from the
Loan to be advanced on the Additional Delayed Draw Closing Date, as the case may
be, and (c) all of the conditions set forth in Section 5.30 have been satisfied.
All documents and agreements required to be appended to the Closing Certificate,
if any, shall be in form and substance reasonably satisfactory to the Lender,
shall have been executed and delivered by the requisite parties, and shall be in
full force and effect.

(b) The Borrower shall have delivered a Loan Request to the Lender as required
pursuant to Section 2.5, and immediately prior to each Additional Delayed Draw
Closing Date, the Borrower shall have delivered to the Lender updates to
Schedules 6.15(a), 6.16 and 6.22, each such updated Schedule to be complete and
accurate in all material respects as of such Additional Delayed Draw Closing
Date.

(c) All documents executed or submitted pursuant hereto by or on behalf of
Holdings, the Borrower or any Subsidiary shall be satisfactory in form and
substance to the Lender and its counsel, and the Lender and its counsel shall
have received all information, approvals, resolutions, opinions, documents or
instruments as the Lender or its counsel may reasonably request.

(f) The introductory paragraph of Article VI is hereby amended by replacing the
phrase “Closing Date and on each Delayed Draw Closing Date” with “Closing Date,
on each Delayed Draw Closing Date and on each Additional Delayed Draw Closing
Date”.

(g) Each of Section 6.15(a), Section 6.16 and Section 6.22 is hereby amended by
replacing the phrase “Closing Date or Delayed Draw Closing Date” in each such
section with “Closing Date, Delayed Draw Closing Date or Additional Delayed Draw
Closing Date”.

 

-3-



--------------------------------------------------------------------------------

(h) Section 7.1 is hereby amended by (i) deleting “and” at the end of
Section 7.1(m), (ii) replacing the period at the end of Section 7.1(n) with “;
and”, and (iii) adding the following as a new Section 7.1(o):

(o) by 4:00 p.m. Eastern Time on each Monday, commencing October 12, 2015, a
weekly budget for the following three months after the Additional Delayed Draw
Closing Date, including in comparative form the figures and performance from the
prior weeks’ budgets (other than for the first such week’s budget), in form and
substance satisfactory to Lender; provided that the first weekly budget shall go
through December 31, 2015.

(i) Article VII is hereby amended by adding the following as new Section 7.15:

SECTION 7.15 Board Observation Rights.

(a) The Borrower shall permit two (2) persons representing the Lender (the
“Observers”) to attend and observe (but not vote) at all meetings of Holdings’
(or the Borrower’s or the Subsidiaries’, as applicable) board of directors and
any committee thereof, whether in person, by telephone or otherwise. The
Borrower shall, except with respect to emergency meetings of such boards of
directors or any committee thereof, notify the Observers in writing at least
three (3) Business Days in advance of (i) the date and time for each general or
special meeting of such boards of directors or any committee thereof and
(ii) the adoption of any resolutions or actions by written consent (describing,
in reasonable detail, the nature and substance of such action). The general
meetings shall take place on no less than a quarterly basis. The Borrower shall
concurrently deliver to the Observers all notices and any materials delivered to
the boards of directors or any committees thereof in connection with a board
meeting or action to be taken by written consent, including a draft of any
material resolutions or actions proposed to be adopted by written consent. Any
such materials delivered to the Observers shall also be delivered by the
Borrower to the Lender. The Observers shall be free prior to such meeting or
adoption by consent to contact the board of directors and discuss the pending
actions to be taken. The Observers shall be notified of emergency meetings of
such boards of directors and any committee thereof within substantially the same
amount of time as the directors of such boards or members of any such committee.

(b) The Borrower shall pay the Observers’ reasonable out-of-pocket expenses
(including the cost of travel, meals and lodging) in connection with the
attendance of such meetings.

(c) If an issue is to be discussed or otherwise arises at any meeting of the
board of directors of the Borrower or committee thereof which, in the reasonable
good faith judgment of the board of directors, is not appropriate to be
discussed in the presence of an Observer in order to avoid a conflict of
interest on the part of such Observer or to preserve an attorney-client
privilege, then such

 

-4-



--------------------------------------------------------------------------------

issue may be discussed without such Observer being present and any materials
delivered to the board of directors pertaining to such issue need not be
delivered to such Observer, so long as such Observer is given notice of the
occurrence of such judgment by the board of directors, that such Observer is
being excused, and that certain materials will not be delivered to such
Observer, and such Observer is provided a general description, which shall be
true and correct in all material respects, of such withheld materials and
matters discussed without such Observer present.

(j) Section 8.4(b) is hereby amended and restated in its entirety as follows:

(b) Minimum Liquidity. The Liquidity of the Borrower shall not at any time be
less than $3,000,000. The Borrower shall maintain an amount equal to the amount
required under this Section 8.4(b), along with its other cash and Cash
Equivalent Investments, in a Controlled Account.

3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by:

(a) the Lender of a counterpart signature to this Amendment duly executed and
delivered by the Borrower and each of the other Credit Obligors,

(b) the Lender of the amended and restated Note duly executed and delivered by
an Authorized Officer of the Borrower,

(c) the Credit Obligors of a counterpart signature to this Amendment duly
executed and delivered by the Lender,

(d) the Lender of a Secretary’s Certificate with respect to each U.S. Obligor,
in substantially the form delivered on the Closing Date, duly executed and
delivered by the signatories thereto and a verification certificate for each of
Unilife Medical Solutions Pty Limited and Unitract Syringe Pty Ltd in
substantially the form delivered on the Closing Date, in each case attaching
resolutions of each such Person’s Board of Directors (or other managing body, in
the case of other than a corporation) then in full force and effect authorizing
the execution, delivery and performance of this Amendment and the amended and
restated Note delivered in connection herewith to be executed by such Person and
the transactions contemplated hereby and thereby,

(e) the Lender from each U.S. Obligor, a copy of a good standing certificate,
dated a date reasonably close to the date hereof from its jurisdiction of
formation, for each such Person,

(f) the Lender of an opinion of counsel to the Borrower and the other Credit
Obligors in form and substance reasonably satisfactory to the Lender, and

(g) the Lender or its counsel of reimbursement for all fees and out-of-pocket
expenses incurred by the Lender in connection with this Amendment and all other
like expenses remaining unpaid as of the date hereof.

 

-5-



--------------------------------------------------------------------------------

4. Expenses. The Borrower agrees to pay on demand all expenses of the Lender
(including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to the Lender, and of local counsel, if any,
who may be retained by or on behalf of the Lender) incurred in connection with
the negotiation, preparation, execution and delivery of this Amendment and all
other expenses of the Lender remaining unpaid as of the date hereof.

5. Representations and Warranties. The Credit Obligors represent and warrant to
the Lender as follows:

(a) After giving effect to this Amendment, the representations and warranties of
the Borrower and the Guarantors contained in the Credit Agreement or any other
Loan Document (other than Section 6.14 of the Credit Agreement) shall except as
disclosed in the disclosure letter dated the date hereof and delivered to the
Lender on the date hereof, (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct in all respects on
and as of the date hereof, and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the date hereof, and except that the
representations and warranties limited by their terms to a specific date shall
be true and correct as of such date.

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

(c) (i) Each Credit Obligor has taken all necessary action to authorize the
execution, delivery and performance of this Amendment and (with respect to the
Borrower) the amended and restated Note; (ii) this Amendment and (with respect
to the Borrower) the amended and restated Note has been duly executed and
delivered by the Credit Obligors and constitutes each of the Credit Obligors’
legal, valid and binding obligations, enforceable in accordance with its terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity), and (iii) no authorization or
other action by, and no notice to or filing with, any Governmental Authority or
other Person is required for the due execution, delivery or performance by any
Credit Obligor of this Amendment or (with respect to the Borrower) the amended
and restated Note.

(d) At the date of this Amendment, none of the Collateral (as defined in the
General Security Deed) is located, or taken for the purposes of any stamp duty
law to be located, in New South Wales.

6. No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Lender to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

-6-



--------------------------------------------------------------------------------

7. Reaffirmation of Security Interests. The Credit Obligors (i) affirm that each
of the security interests and liens granted in or pursuant to the Loan Documents
are valid and subsisting and (ii) agree that this Amendment and the amended and
restated Note shall in no manner impair or otherwise adversely affect any of the
security interests and liens granted in or pursuant to the Loan Documents.

8. Reaffirmation of Guarantee. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment and the amended and restated
Note, (b) affirms all of its obligations under the Loan Documents and (c) agrees
that this Amendment, the amended and restated Note and all documents executed in
connection herewith do not operate to reduce or discharge the Guarantor’s
obligations under the Loan Documents.

9. Press Release. No Credit Obligor shall, and each Credit Obligor shall
instruct its Affiliates not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Amendment or the subject matter hereof without the prior consent of the Lender
(which consent shall not be unnecessarily withheld or delayed), except as may be
required by applicable Law (in which case the Credit Obligor required to make
the release or statement shall allow the Lender reasonable time to comment on
such release or statement in advance of such issuance).

10. Waiver and Release. TO INDUCE THE LENDER TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH CREDIT OBLIGOR REPRESENTS AND WARRANTS THAT AS OF THE DATE
HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY
THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER EVER
HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

11. Counterparts; Governing Law. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such

 

-7-



--------------------------------------------------------------------------------

when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

EXECUTED as a deed by each Australian Subsidiary.

 

UNILIFE MEDICAL SOLUTIONS, INC.     UNILIFE CORPORATION By:  

/s/ John C. Ryan

    By:  

/s/ John C. Ryan

  Name:   John C. Ryan       Name:   John C. Ryan   Title:   Senior Vice
President, General Counsel and Secretary       Title:   Senior Vice President,
General Counsel and Secretary         UNILIFE CROSS FARM LLC         By:  

/s/ John C. Ryan

          Name:   John C. Ryan           Title:   Senior Vice President, General
Counsel and Secretary

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Executed by Unilife Medical Solutions Pty Limited in accordance with Section 127
of the Corporations Act 2001        

/s/ Alan Shortall

  f    

/s/ Ramin Mojdeh

  f Signature of director       Signature of director  

Alan Shortall

     

Ramin Mojdeh

  Name of director (print)       Name of director (print)   Executed by Unitract
Syringe Pty Ltd in accordance with Section 127 of the Corporations Act 2001    
   

/s/ Alan Shortall

  f    

/s/ Ramin Mojdeh

  f Signature of director       Signature of director  

Alan Shortall

     

Ramin Mojdeh

  Name of director (print)       Name of director (print)  

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

ROS ACQUISITION OFFSHORE LP,
as the Lender By OrbiMed Advisors LLC, its investment manager By:  

/s/ Samuel Isaly

  Name: Samuel Isaly   Title:   Managing Member

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Disclosure Letter

Pursuant to the Amendments to the Credit Agreement and Royalty Agreement dated
as of October 13, 2015 (the “Amendments”), by and between Unilife Medical
Solutions, Inc., a Delaware corporation (the “Company”) and ROS Acquisition
Offshore LP (the “Lender”), the Company hereby provides to the Lender these
disclosures (“Disclosures”) to modify the representations and warranties made
and referenced in the Amendments.

Inclusion of any item in these Disclosures (i) except to the extent expressly
stated in these Disclosures, does not represent a determination by the Company
that such item is “material,” nor shall it be deemed to establish a standard of
materiality; (ii) does not represent a determination by the Company that such
item did not arise in the ordinary course of business; and (iii) shall not
constitute or be deemed to be an admission to any third party concerning any
item set forth herein.

Except as otherwise limited herein, all information and disclosures made herein
are made as of the date hereof. Terms not otherwise defined herein will have the
definitions set forth in the Loan Documents.

 

  •   With respect to Section 6.6 of the Credit Agreement, please see the
Company’s most recent 10-K filed with the Securities and Exchange Commission on
September 14, 2015 and the 8-Ks filed since that date.

 

  •   With respect to Section 6.19 of the Credit Agreement, please see the
Company’s 8-K filed on October 7, 2015 describing a loan from the Company’s CEO.

 

  •   With respect to Section 6.7 of the Credit Agreement, please see the
litigation and contingency disclosures in the Company’s most recent 10-K filed
with the Securities and Exchange Commission on September 14, 2015.

 

  •   The Company is late on the October lease payment for its King of Prussia,
Pennsylvania facility and is therefore in default under the lease. The Company
expects to use proceeds received in connection with the Amendments to make the
payment along with accrued interest.

 

  •   Mechanics liens have been filed on the Company’s York, Pennsylvania
premises by a Company contractor at that facility, and subcontractors to that
contractor have provided notice of intent to file mechanics liens as well. The
Company expects to pursue fundraising opportunities in order to make payments to
both the contractor and subcontractors. Unless and until the Company receives
additional funding, further mechanics liens may be filed.

 

  •   Unilife received notice from an equipment provider dated October 9, 2015
that the Company is past due on a purchase order and that the nonpayment
constitutes a default under the purchase order. The Company expects to use
proceeds received in connection with the Amendments to make payment on the
purchase order.

 

  •   A supplier filed a complaint against the Company on October 5, 2015 for
non-payment of invoices for products provided to Company. The Company has since
paid the amount owed.

 

  •   The Company is late and in default under a purchase order with one of its
suppliers. The Company maintains communications with the supplier and has
verbally agreed with the supplier on a payment schedule.

 

  •   Litigation filed on April 8, 2013 by Biodel, Inc.

 

  •   Administrative claim before the Pennsylvania Human Relations Commission
filed on September 29, 2015 by a former employee/machine operator.



--------------------------------------------------------------------------------

  •   The Company may not have provided copies of Material Agreements within the
timeframe set forth in the Credit Agreement. Copies of Material Agreements have
been noted and delivered separately to the Lender.

 

  •   The Company obtained a continued waiver from the Lender of the covenant to
maintain a $5.0 million cash balance until October 13, 2015.